Citation Nr: 1824782	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for hearing loss, right ear.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected residuals of a fractured nose.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016, the Board remanded the issues of entitlement to service connection for otitis media, to include bilateral hearing loss; a sleep disorder, to include sleep apnea, to include as secondary to service-connected residuals, fractured nose; and entitlement to service connection for tinnitus to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

While the matter was in remand status, in a February 2017 rating decision, the RO granted service connection for tinnitus, and assigned an initial 10 percent rating, effective July 19, 2012.  In that decision, the RO also granted service connection for left ear hearing loss and assigned an initial noncompensable rating, effective July 19, 2012.  

The grant of service connection for tinnitus and left ear hearing loss constitutes a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The record currently available to the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  The remaining issues on appeal have been recharacterized as set forth above.  

The Board notes that in July 2017, the Veteran submitted a notice of disagreement with a July 2017 rating decision denying service connection for depressive disorder.  Generally, the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the record reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over them at this time.  See VA letters of March 20 and 29, 2018.

The Veteran was afforded a travel Board hearing before a Veterans Law Judge (VLJ) in December 2015.  A transcript of the hearing is associated with the record.  Upon notification that the VLJ who presided over such hearing was no longer with the Board, the Veteran waived his right to a further hearing in correspondence received in January 2018.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.

The Board notes that the Veteran was previously represented by the Virginia Department of Veterans Services.  In August 2017, however, he revoked that power of attorney.  In November 2017, the Veteran notified VA that he would be representing himself in the appeal. 


FINDINGS OF FACT

1.  The most probative evidence establishes that the Veteran does not have a chronic otitis media disability.  

2.  A sleep disorder, to include sleep apnea, was not present during active service, and is not otherwise related to the Veteran's active service, nor is it causally related to or aggravated by a service-connected disability, to include residuals of a fractured nose.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for otitis media have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Factual Background

At the Veteran's April 1970 military enlistment examination, his ears were examined and determined to be normal.  In September 1971, the Veteran was treated for a cold in left ear.  The examiner noted an impression of possible otitis media.  Service treatment records are negative for subsequent complaints or findings of an ear disability, to include otitis media.  At the Veteran's December 1971 military separation examination, his ears were examined and determined to be normal.  On a Report of Medical History completed by the Veteran in connection with his separation examination, he denied having or ever having had ear trouble or frequent trouble sleeping.  

In April and July 2012, the Veteran submitted claims of service connection for multiple disabilities, including otitis media and a sleep disorder, which he claimed was secondary to service-connected residuals, fractured nose.  

In a July 2012 statement, the Veteran asserted that in 1971 he had been diagnosed as having acute otitis media with infection of the middle hear that caused him to suffer with a sore throat and ear popping.  He further contended that he had experienced slight hearing loss in his left ear.  The Veteran indicated that he had experienced a similar episode within the last six months, including symptoms of ringing and buzzing in ears.  

VA clinical records indicate that in August 2012, a clinician noted that the Veteran did not have a history of recurrent ear infections or surgery.  In October 2012, a clinician noted that the tympanometry examination was within normal limits; usually indicative of normal middle ear.

In August 2013, the Veteran reported dyspnea which occurred only at night when lying on his back.  He preferred to sleep in that position, but was forced to sleep on his right side, because he was less dyspneic.  The Veteran stated that he had been experiencing those symptoms since 2009.  The Veteran clarified his dyspnea complaints by stating that he experienced difficulty breathing through his nostrils due to nasal congestion.  He denied any paroxysmal nocturnal dyspnea, wheezing, coughing, or chest pain.  The Veteran stated that he was told that he snored loudly.  He denied any apneic episodes while sleeping.  In November 2014, the Veteran underwent a sleep study which revealed moderate obstructive sleep apnea.  

At a December 2015 Board hearing, the Veteran testified that a VA doctor in Durham indicated that his sleep problem was due to a combination of his nose blockage and his spine.  [The Board observes that service connection is in effect for residuals of a fractured nose.  Service connection is not in effect for a disability of the spine].  The Veteran also noted that he had been diagnosed as having acute otitis media during service.

In connection with this claim, the Veteran was afforded a VA medical examination in November 2016.  The Veteran reported that he has been treated for an ear infection in 1971 while on active duty.  He denied having had any recurrent ear infections since then, and did not have any current symptoms.  The examiner noted that the Veteran had been treated for a cold in left ear on September 17, 1971, which had been diagnosed as possible otitis media.  The examiner noted that the treatment records did not show that the Veteran had had a recurrence of otitis media after 1971.  The examiner explained that his examination showed that the Veteran's ear canals were currently normal.  The Veteran's tympanic membranes were also normal.  There were no signs or symptoms for a current diagnosis of otitis media, or residuals from the September 1971 otitis media.  As a result, there was no pathology and no diagnosis. 

At the November 2016 VA medical examination, the Veteran reported that he had been diagnosed as having obstructive sleep apnea in 2014, and was placed on a CPAP machine.  The examiner confirmed the diagnosis of obstructive sleep apnea and opined that it is less likely than not that the Veteran's sleep apnea is related to his active service or caused or aggravated by his service-connected residuals of a fractured nose.  The examiner explained that there were no symptoms or diagnosis of obstructive sleep apnea during the Veteran's military service.  The Veteran had been diagnosed as having obstructive sleep apnea in November 2014, more than thirty years after service separation.  The examiner noted that obstructive sleep apnea occurs when soft tissues and muscles in the oral cavity relax during sleep and block the airway.  Obstructive sleep apnea is caused by obesity.  The examiner noted that in 2014, the Veteran weighed 243.4 pounds with a body mass index of 33.1.  Body mass index greater than 30 is classified as obese.  The examiner therefore concluded that the Veteran's obstructive sleep apnea is caused by his obesity.  In support of his conclusion, the examiner referenced medical literature, including an article entitled Obesity and Obstructive Sleep Apnea, Pathogenic mechanisms and therapeutic approaches.  Proc Am Thorac Soc 5(2): 185-192.)   

The examiner further explained that the Veteran's sleep apnea was not aggravated by his service-connected residuals of a fractured nose.  The examiner explained that when the Veteran was diagnosed with sleep apnea in November 2014, his apnea/hypopnea index (AHI) was 21/hour.  After the Veteran was placed on a CPAP machine for his obstructive sleep apnea, his AHI improved.  For example, on July 30, 2015, his AHI was 5.6/hour.  On March 17, 2016 his AHI was 5.3/hour.  On September 27, 2016, his AHI was 2.7/hour.  The examiner concluded that the Veteran's obstructive sleep apnea had much improved with the treatment of CPAP, as evidenced by a significant decrease of AHI from the initial 21/hour to the most recent 2.7/hour.  


Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  3 8 C.F.R. § 3.303 (d) (2017).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Otitis Media 

The Veteran seeks service connection for an otitis media disability.  He contends that service connection is warranted as he was treated for otitis media during active service.

As set forth above, the Veteran's service treatment records confirm that he was treated for a cold in the left ear in September 1971.  The examiner noted an impression of possible otitis media.  As set forth above, however, that an injury or disease occurred in service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.

In this case, the most probative evidence establishes that the Veteran did not develop a chronic disability as a result of the September 1971 episode of otitis media.  As delineated in detail above, service treatment records subsequent to September 1971 are entirely negative for complaints or findings of otitis media or residuals thereof.  In fact, at his December 1971 separation examination, the Veteran's ears were examined and specifically determined to be normal.  On a Report of Medical History completed by the Veteran in connection with his separation examination, he denied having ear trouble.  

The post-service record on appeal similarly reflects that the Veteran's in-service otitis media has not recurred.  Specifically, the November 2016 VA examination report indicates the Veteran has not had any recurrent ear infections since then, and did not have any current symptoms.  The examiner noted that the treatment records did not show that he had recurrent otitis media after 1971.  The VA examiner determined that the Veteran's ear canals and tympanic membranes were normal.  This supports the finding in the October 2012 and November 2013 VA clinical records, which indicate that the tympanometry examinations were within normal limits; indicative of normal middle ear.  The November 2016 VA examiner concluded that there were no signs or symptoms for a current diagnosis of otitis media, or residuals from the September 1971 otitis media.  The examiner further concluded that there was no pathology and no current diagnosis. 

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
 
In this case, the most probative evidence reflects that the Veteran does not currently have an otitis media disability or any residuals of the September 1971 episode of otitis media.  Again, that a disease occurred in service is not enough.  Rather, there must be chronic disability resulting from that disease.  Although the service treatment records document treatment for otitis media, a chronic disability was not diagnosed at that time or at any time during the Veteran's period of active duty.

Moreover, as explained above, the November 2016 VA examination report indicates that there was no current evidence of an otitis media disability or residuals from the September 1971 otitis media.  Furthermore, post-service treatment records do not show any complaints, treatment or diagnoses for an otitis media disability.  Based on the foregoing, the Board finds service connection for an otitis media disability is not warranted.
 
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an otitis media disability must be denied.  38 U.S.C. § 5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Sleep Disorder

The Veteran seeks service connection for a sleep disorder.  He contends that such condition is secondary to his service-connected residuals of a fractured nose.

As set forth above, the Veteran's service treatment records are entirely negative for complaints or findings of a sleep disorder.  In fact, at his December 1971 separation examination, the Veteran denied having or ever having had frequent trouble sleeping.  The Board notes that the post-service record is similarly negative for clinical evidence of a sleep disorder prior to November 2014.  For example, in an August 2013 VA clinical record, the Veteran denied any apneic episodes while sleeping.  

The Board further notes that the record is equally negative for probative evidence indicating that the Veteran's current sleep disorder is otherwise causally related to his active service or any incident therein, or causally related to or aggravated by a service-connected disability, to include residuals of a fractured nose.  As set forth in detail above, the November 2016 VA examiner opined that it is less likely than not that the Veteran's sleep apnea is related to active military service or caused or aggravated by his service connected residuals of a fractured nose.  The examiner considered the pertinent evidence of record when providing his opinion, which included a thorough rationale for his conclusion.  

The Board assigns the VA medical opinion great probative weight, as it was provided by a medical professional with appropriate expertise to opine on the matter at issue.  Moreover, the opinion was based on an examination of the Veteran, a review of his clinical history and medical records, and recognized medical knowledge regarding the etiology of such conditions.  

The Board has considered the Veteran's December 2015 hearing testimony to the effect that his VA physician thought his sleep apnea was related to his service-connected nose disability and a spine problem, but finds that the medical opinion cited above outweighs the Veteran's statements, particularly as the VA clinical records contain no indication of a link between the Veteran's current sleep apnea and a service-connected disability.  See e.g. Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).

The Board has also considered the Veteran's assertions to the effect that his sleep apnea is related to his service-connected nasal fracture.  Although the Veteran is competent to report his symptoms, he is not competent to provide an opinion regarding the etiology of his sleep apnea because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran who has not been shown by the evidence of record to have medical training or skills.  Questions of competency notwithstanding, the Board finds the VA examination report to be of greater probative weight than these lay assertions in establishing the etiology of the Veteran's sleep apnea.  The Board notes that the VA examiner reviewed the claims file, which includes the Veteran's reports of symptoms and theory of entitlement, in providing the opinion.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected residuals of a fractured nose.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected residuals of a fractured nose is denied.


REMAND

The Veteran asserts that his right ear hearing loss is due to noise exposure during active service.  See e.g. December 2015 hearing testimony.  

At the Veteran's April 1970 preinduction medical examination, audiometric testing showed pure tone thresholds, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
15 (25)
-
25 (30)
LEFT
15 (30)
5 (15)
5 (15)
-
15 (20)

(It is unclear whether these thresholds were recorded in American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  Given the date of the test, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  To facilitate data comparison for VA purposes, the original audiometric data, presumably recorded using ASA standards, has been converted to ISO-ANSI standards as reflected in the parentheses.  After December 31, 1970, the Board assumes the ISO-ANSI standard was used).  

Audiometric testing conducted at the December 1971 separation examination, showed puretone thresholds, in decibels as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
20
30
LEFT
20
25
10
20
30

Pursuant to the Board's August 2016 remand instructions, the Veteran was afforded a VA examination in November 2016.  The examiner opined that the Veteran's right ear hearing loss is less likely as not caused by or a result of an event in military service because comparison of frequency specific thresholds at the April 1970 enlistment examination with thresholds at the December 1971 separation examination revealed no changes in hearing greater than normal limits test/retest difference.  

The Board finds that the November 2016 VA medical opinion is insufficient to adjudicate the right ear hearing loss claim on appeal.  The examiner's opinion was based on the Veteran having right ear hearing within normal limits at separation from military service with no clinically significant threshold shift in right ear hearing acuity during service.  The absence of in-service evidence of a hearing loss disability, however, is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board finds that this examiner's rationale is inadequate as he solely relied on the absence of a hearing loss disability at separation from service.  Moreover, the examiner did not address whether the Veteran's right ear hearing loss is either secondary to or aggravated by his service-connected left ear hearing loss.  As such, an additional VA examination must be provided on remand.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right ear hearing loss.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination. 

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss was incurred in service or is otherwise causally related to his active service or any incident therein, including conceded military noise exposure.  

The examiner is advised that the absence of evidence of hearing loss in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

If the examiner determines that the Veteran's right ear hearing loss is not causally related to his active service, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran's right ear hearing loss is causally related to or aggravated by his service-connected left ear hearing loss.  

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran should be issued an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


